         Case 1:19-cv-01348-EMR Document 23 Filed 02/23/21 Page 1 of 1




       In the United States Court of Federal Claims

 PETRINA SMITH,

                   Plaintiff,
                                                          No. 19-cv-1348 C
                       v.
                                                          Filed: February 23, 2021
 THE UNITED STATES,

                   Defendant.


                                             ORDER

        On February 23, 2021, the parties filed their fourth joint motion to amend the
preconditional certification discovery and motion briefing schedule to “allow time for plaintiff to
complete . . . 30(b)(6) deposition(s) prior to briefing her motion for conditional certification” in
light of defendant’s January 25, 2021 production of supplemental discovery and responses. See
ECF No. 22. In that motion the parties requested a ninety (90) day extension of time as to the
deadlines established in this Court’s November 20, 2020 scheduling order. Id. For good cause
shown, the parties’ motion is GRANTED. The parties shall proceed as follows:

       1. Pre-conditional certification discovery shall be completed by May 28, 2021.

       2. Plaintiff’s motion for conditional certification shall be filed by June 4, 2021.

       3. Defendant’s opposition to Plaintiff’s motion for conditional certification shall be filed
          by July 2, 2021.

       4. Plaintiff’s reply in support of her motion for conditional certification shall be filed by
          July 16, 2021.

       5. Parties shall file a joint status report providing the Court with a proposal for further
          proceedings no later than 14 days after the date the Court issues a decision regarding
          conditional certification of this matter as a collective action.

        IT IS SO ORDERED.

                                                               s/Eleni M. Roumel
                                                              ELENI M. ROUMEL
                                                                  Chief Judge
